Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 2, 3 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,628,049. 

As set forth below, the chart identifies which claims from the current application corresponds to conflicting claims found in the cited US Patent.
Current Application
USPAT 9,628,049 B2
2
1
3
1
6
5


	As disclosed in the chart above, the current application claims 2, 3 and 6 substantially recite the same limitations recited in claims 1 and 5 of the US Patent as listed above. However, the following differences between the current application claims and the patent claims are present as set forth below:

	The patent claims 1 recites a “transversal elastic wave filter” which will correspond to the current application claim 2 “first acoustic wave filter”;
	
	The patent does not recite wherein the “band pass filter” and the “transversal elastic wave filter” are connected in parallel between a “first” and “second” terminal as required in claim 2 of the present application. However, it is well known in the art that filters can be connected to each other through a terminal/node. At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the US Patent claim 1 and have connected the two filters in parallel using a “first” and “second” terminal because such a modification would have been a well-known in the art design choice to connect two filter together. Therefore claims 1 and 5 of the patent application meets claims 2, 3 and 6 of the current application under an obviousness-type double patenting rejection. 

	
	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,063,213 B2. 

	The current application claims 2 and 3 substantially recite the same limitations recited in claim 2 of the US Patent. However, the following differences between the current application claims and the patent claim are present as set forth below:

	The patent claim 2 recites a “transversal elastic wave filter” which will correspond to the current application claim 2 “first acoustic wave filter”;
	
	The patent does not recite wherein the “band pass filter” and the “transversal elastic wave filter” are connected in parallel between a “first” and “second” terminal as required in claim 2 of the present application. However, it is well known in the art that filters can be connected to each other through a terminal/node. At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the US Patent claim 2 and have connected the two filters in parallel using a “first” and “second” terminal because such a modification would have been a well-known in the art design choice to connect two filter together. Therefore claim 2 of the patent application meets claims 2 and 3 of the current application under an obviousness-type double patenting rejection. 

	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,622,968 B2. 

	The current application claims 2 and 3 substantially recite the same limitations recited in claim 9 of the US Patent. However, the following differences between the current application claims and the patent claim are present as set forth below:

	The patent claim 9 recites a “an acoustic wave device” which will correspond to the current application claim 2 “first acoustic wave filter”;
	
	The patent does not recite wherein the “band pass filter” and the “acoustic wave device” are connected in parallel between a “first” and “second” terminal as required in claim 2 of the present application. However, it is well known in the art that filters can be connected to each other through a terminal/node. At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the US Patent claim 9 and have connected the two filters in parallel using a “first” and “second” terminal because such a modification would have been a well-known in the art design choice to connect two filter together. Therefore claim 9 of the patent application meets claims 2 and 3 of the current application under an obviousness-type double patenting rejection. 

	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,868,517 B2. 

	The current application claims 2 and 3 substantially recite the same limitations recited in claim 10 of the US Patent. However, the following differences between the current application claims and the patent claim are present as set forth below:

	The patent claim 10 recites a “a first acoustic wave device” which will correspond to the current application claim 2 “first acoustic wave filter”;
	
	The patent does not recite wherein the “band pass filter” and the “first acoustic wave device” are connected in parallel between a “first” and “second” terminal as required in claim 2 of the present application. However, it is well known in the art that filters can be connected to each other through a terminal/node. At the time of the invention it would have been obvious to one of ordinary skill in the art to have modified the US Patent claim 10 and have connected the two filters in parallel using a “first” and “second” terminal because such a modification would have been a well-known in the art design choice to connect two filter together. Therefore claim 10 of the patent application meets claims 2 and 3 of the current application under an obviousness-type double patenting rejection. 
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


	Claims 2-4, 6 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakamura et al. (US2010/0188165 A1). 
	
	In regards to claim 2, Nakamura et al. teaches in annotated Fig. 4 below a filter device comprising: 
	A first terminal/node (Annotated Element A) and a second terminal (Annotated Element B);
	A band pass filter (12) connected between the first terminal and the second terminal, which based on related Fig. 6, the band pass filter (12) is a ladder filter including at least one series arm resonator (51, 52 and 53) and at least one parallel arm resonator (54 and 56); and 
	A first acoustic wave filter (13) that is connected in parallel with the band pass filter and between the first terminal and the second terminal, which based on related Fig. 6 is also a band pass ladder filter.

	In regards to claim 3, based on related Fig.6, the at least one series arm resonator includes a plurality of series arm resonators (51, 52 and 53); 
	the at least one parallel arm resonator includes a plurality of parallel arm resonators (54 and 56); and the plurality of series arm resonators and the plurality of parallel arm resonators define a ladder filter.

	In regards to claim 4, based on related Fig. 6, the first acoustic wave device (Fig. 4:13) will be connected to a ground potential through parallel arm resonators (54 and 56). 

	In regards to claim 6, based on annotated Fig. 4, the filter device is part of a duplexer comprising an antenna terminal (11); a common connection terminal (Annotated Element C) connected to the antenna terminal; and a second band pass filter (14) connected to the common connection terminal.

	In regards to claim 7, based on annotated Fig. 4, a matching inductor (18) is connected between the common connection (Annotated Element C) and a ground potential. 

    PNG
    media_image1.png
    409
    640
    media_image1.png
    Greyscale

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843